 RESIDENT HOME FOR THE MENTALLY RETARDEDResident Home for the Mentally Retarded of Hamil-ton County, Inc. and National Union of Hospital &Health Care Employees, 1199H, RWDSU, AFL-,CIO, Petitioner. Case 9-RC-11380October 13, 1978DECISION AND DIRECTION OF EL.ECTIONBY CHAIRMAN FANNING AND MLENBERS JENKINSAND MURPHYUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Andrew L.Lang on March 1, 2, and 5, 1976. Following the hear-ing and pursuant to Section 102.67 of the NationalLabor Relations Board's Rules and Regulations andStatements of Procedure, Series 8, as amended, thiscase was transferred to the National Labor RelationsBoard for decision. Thereafter, the Petitioner and theEmployer filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:I. The Employer is a nonprofit Ohio corporationwhich provides educational, residential, and trainingservices to the mentally retarded at two locations inHamilton County, Ohio. Petitioner seeks to representa unit limited to all professional and nonprofessionalemployees employed by the Employer at its WestFork facility.At issue herein is whether the Employer shares theState's and county's exemption from the Board's ju-risdiction under Section 2(2) of the Act. The Em-ployer contends that the Board should decline juris-diction in the present circumstances because (1) theState of Ohio and county of Hamilton control theEmployer's labor relations policies and (2) becausethe Employer's operations are political subdivisionsof the State of Ohio. We find no merit in theEmployer's contentions.West Fork FacilityThe Employer's West Fork facility was founded in1963 by a group of parents to provide a regional daycare and residential center for the mentally retardedof the community. Substantial public funding of thehome's operation became available in 1973 75 underthe State of Ohio's Comprehensive Mental Healthand Mental Retardation Plan authorizing the Stateto contract with private nonprofit agencies for thedelivery of services to the mentally retarded.The Employer's facility is currently operated withfunds allocated pursuant to purchase of service con-tracts, let annually, with three governmental agen-cies: (I) The Division of Mental Retardation andDevelopmental Disabilities, Ohio Department ofMental Health and Mental Retardation and its Dis-trict I (hereinafter the State); (2) the Hamilton Coun-ty Community Mental Health & Retardation Board(hereinafter the 648 Board); and (3) the HamiltonCounty Board of Mental Retardation (hereinafterthe 169 Board). Each of these agencies requires thatthe Employer submit a proposed budget and workprogram which must be approved by the agency as acondition precedent to funding. To understand theextent to which regulations by each of these govern-mental agencies affect the Employer's discretion tobargain concerning working conditions at the WestFork facility, it is necessary to set forth the require-ments of each.Most of the evidence contained in the record isdevoted to setting forth the nature and extent of reg-ulation of the Employer by the 648 Board.' Underthe terms of its purchase-of-service contract with thatboard, the Employer agrees to develop a communitymental health and retardation program within Ham-ilton Counts and to operate and administer the planin compliance with the requirements of the applica-ble Ohio statutes: the rules, regulations, and stan-dards of the Ohio Commissioner of Mental Health;and the administrative guide and operating policiesof the 648 Board. linder the terms of the contractand applicable regulations, it is the Employer's re-sponsibility to develop a budget and work programwhich covers, inter (ilia. the terms anj conditions ofemployment applicable to the Employer's centers, in-cluding recruitment of staff, preparation of job de-scriptions, and establishment of salary ranges, work-ing hours, and fringe benefits.While the Employer's budget must be approved bythe 648 Board before the latter will agree to reim-burse the Employer for the operation of its facility,the 648 Board accords the Employer wide discretionin developing its budget. Thus, the purchase-of-ser-vice contract with the Employer provides that the648 Board shall "recognize the [Employer's] autono-ms in determining its own policies [and] administer-ing to its approved plan." The 648's Board operation-Acc-ordnle[ ul( Ihe estinlonxN of the I mplo,\er execuille director. Joseph(iriffith. appllilni.jleli s"O pcrceni of the Emploier's funding Is supplied hbthc i64i B jrd DECISIONS OF NATIONAL LABOR RELATIONS BOARDal policies and procedures state that the 648 Boardrecognizes the autonomy of the agency [Employer] indetermining employee benefits and practices of itspersonnel."Further, while the 648 Board has issued generalguidelines for use by contracting employers in devel-oping an operating budget, such guidelines are appli-cable only where the employer's expenditures aresought to be charged to the 648 Board. The employeris otherwise free to alter or increase its budget withfunding from other sources. Thus, under its guide-lines, the 648 Board will reimburse the Employer upto the maximum salary level for comparable posi-tions at the state level. However, the Employer is freeto hire additional staff or to increase or decrease sal-aries without prior 648 Board approval where suchexpenditures are not charged to the latter, and it hasin the past granted employees salaries in excess of thecomparable state levels with funding from othersources.Similarly, while the 648 Board recommends the es-tablishment of a 40-hour workweek and has estab-lished guidelines regarding paid vacation, holidays,and sick leave where such expenses are to be chargedto it, the Employer is free to supplement such bene-fits with funding from other sources. In addition, theEmployer's current policies regarding vacation, holi-days, and sick leave differ from those of the 648Board, and, in those instances where the Employer'spolicies are more liberal than those of the 648 Board,there is no indication that said Board has not grantedfull reimbursement in accordance with theEmployer's practices.2The Employer possesses substantial autonomy inall significant personnel matters including hiring, fir-ing, and disciplining of employees. As to hiring,while the 648 Board's guidelines require that employ-ees meet qualifications established for comparablepositions at the state level, they deal primarily withcertification requirements of the type generally appli-cable to all educational and health care institutions.And although an individual sought to be hired mustnormally be approved by the 648 Board prior to ac-tual hiring, the Employer has in the past completedthe hiring process independently and thereafter in-formed the 648 Board of the action taken. In addi-2 The 648 Board's personnel policies provide for the following v;lc;ltionbenefits: I year 10 days: 8 years 15 days: 15 years 2() days: 25 sears 25days. Holidays granted include: New Year's Dav. President's Day. Mem-orial Day, July 4, Labor Day. Columbus Day. Veteran's Day. hanksgiving.and Christmas. Sick leave accrues at the rate of 15 days annuallyThe Employer's policies provide the following benefits: I year 12 days'vacation: 8 years- 18 days. The Employer's policies grant the same totalnumber of holidays but have deleted Columbus Day and added MartinLuther King Day. Finally, sick leave under the Employer':; policies accruesat the rate of 15 day's annually for 12-month employees and 12-1 ,2 daysannually for 10-month developmental day class teacherstion, according to the testimony of the Employer'sexecutive director, Joseph Griffith, in some instanceswhere an applicant the Employer has sought to hiredoes not meet all qualifications of the comparablestate position, the 648 Board, while not approvingfunding in accordance with the comparable state lev-el, has approved funding for the employee at a lowerlevel.Disciplinary action of employees is determinedand administered by the Employer.3Although the648 Board required that the Employer have a proce-dure "for removal, suspension and reduction of em-ployees to a lower classification and the appeal pro-cedure which employees may use when faced withsuch action," the 648 Board does not require, nordoes the contract provide for, appeal to the 648Board, and no grievances have in fact been appealedto it. Compliance with 648 Board guidelines is moni-tored by monthly reports of cash receipts and dis-bursements submitted by the Employer to the for-mer. In addition, the 648 Board periodically makesvisits both announced and unannounced to theEmployer's facilities.As noted, supra, the Employer also receives fund-ing through purchase of service contracts with theState of Ohio and the county 169 Board. Under theterms of its contract with the State, the Employermust comply with state licensing requirements andregulations as to space, sanitation, and buildingcodes. In addition, applicable state regulations re-quire that the Employer shall have written personnelpolicies as to wages, fringe benefits, and workinghours. While the State imposes minimal levels as tostaffing, the Employer is free to exceed those levels.The Employer's compliance with state regulationsis monitored by state audits, annual licensing, andperiodic visits by state personnel to the Employer'sfacilities. In addition, the State requires that the Em-ployer must submit weekly reports to the state divi-sion office which record time spent by children inresidence at the Employer's homes and movementsof children who return to families or otherwise arenot present at the Employer's homes on a 24-hourbasis.Under the terms of the contracts with the 169Board, the Employer agrees to provide developmen-tal classes for 48 resident and 24 nonresident chil-dren for the months January through May. The169 Board reimburses the Employer in an amount upto the State of Ohio contribution for each state-ap-proved individual and, in addition, agrees to providecertain moneys available from school districts forAlthough Executive Director G(rifflth testified that he has been requiredto report disciplinary actions taken against employees, there is no evidenceIn the record that the 648 Board has reversed, or otherwise interfered with.such actions.4 RESIDENT HOME FOR THE MENTALLY RETARDEDtraining and transportation services. The contract re-quires the Employer to comply with "standards spec-ified in applicable state statutes and regulations aspromulgated by the State of Ohio." According to theEmployer's executive director, it is the contract withthe 169 Board which requires that all teachers be cer-tified by the State of Ohio.4The Employer's compliance with 169 Board regu-lations is monitored by that board's requirement thatthe Employer submit monthly "Class MembershipLists" which show, inter alia, the elementary schoolwhich the child would otherwise attend and the par-ticular class assignment. The Employer must alsosubmit monthly "Transportation Reports" and re-ports listing all children newly admitted to, as well asthose released from, the Employer's homes. In addi-tion, the 169 Board makes visits both announced andunannounced to the Employer's facilities periodical-ly.Employer's St. James FacilityThe Employer's St. James Home, located 10 milesfrom the West Fork facility, is a residential facilityfor six developmentally disabled children. The chil-dren reside at the home 365 days a year. The primaryfunction of the home is to provide childien with aplanned long-term home, to insure their developmentof skills necessary for community living, and to ena-ble them to undergo normal child development expe-riences in a family-living situation with surrogateparents and siblings.This home commenced operation in 1972-73 withfunds allocated pursuant to a Federal grant. Al-though not entirely clear from the record, it appearsthat continued operation of the facility is subject tothe same state and county regulations as that of theEmployer's West Fork facility.DiscussionIn determining whether the Employer shares theexemption of undisputedly exempt governmental en-tities from jurisdiction under Section 2(2) of the Act,the determinative question is whether the State ofOhio and county of Hamilton exercise such controlover the labor relations policies of the Employer as topreclude the Employer from bargaining effectivelyover working conditions for its employees.54The record reveals two occasions on which the 169 Board was involvedin disciplinary action against the Employer's employees. In the first in-stance, the 169 Board's function was limited to reporting information as toan employee's failure to meet necessary qualifications which had been dis-covered by it during routine investigatory procedures. In the second in-stance, the 169 Board relayed to the Employer evidence that one of itsemployees had engaged in child abuse. On each occasion, the Employerretained authority to determine appropritate sanctions to be administered.Here the immediate formulation of labor relationspolicies and procedures is a function performed bythe Employer's board of directors. Thus, it is the Em-ployer who sets wages, hours, and working condi-tions applicable to its centers. In addition, the Em-ployer is exclusively responsible for disciplining anddischarging its employees and retains primary au-thority with regard to hiring.Further, while both the State of Ohio and thecounty of Hamilton, through the 648 and 169Boards, seek to regulate certain aspects of theEmployer's operations, neither the nature nor extentof the regulation imposed significantly impairs theEmployer's discretion to determine those workingconditions "that would form the basis for collectivebargaining as contemplated by the Act...." 6 Un-der its contract with the State of Ohio, the primaryrequirement imposed is that the Employer meet li-censing regulations and certification by the appropri-ate state agency and, in addition, certain departmentstandards as to sanitation, safety, and space. Thus,the State's role is limited to insuring compliance withgeneral governmental regulations of the type applica-ble to a broad class of health care institutions andwhich are applicable without regard to their status asgovernmentally funded operations.Under the terms of the Employer's contracts withthe county, the role of both the 648 and 169 Boards isprimarily limited to prescribing monetary limits ontheir funding of the Employer's operations. Thus,their review of the Employer's budget and work pro-gram is limited to insuring that the Employer's ser-vices are appropriate to meet the needs of the com-munity and that its budget is based on a realisticfiscal structure. While the 648 Board has issued gen-eral guidelines delineating expenses reimbursable byit, such guidelines are applicable only to budget ex-penditures sought to be charged to it. The Employeris otherwise free to alter or increase its budget withfunding from other sources and has, in the past, devi-ated from budgetary guidelines without interferenceby the 648 or 169 Board.Further, while the State and the 648 and 169Boards regularly inspect the Employer's facilities andrequire that it follow various reporting proceduresand undergo annual licensing, such monitoring islimited to insuring that the Employer maintains itsfacilities in a manner consistent with minimum statehealth and education regulations.In sum, under its contracts with the State and twocounty boards here involved, the Employer's opera-tions are subject to general licensing regulations5 The Buffalo General Hospital, 218 NLRB 1090 (1975).N. RB v E C Atkins & Compaon, 331 U.s. 398. 406 (9147).5 6 DECISIONS OF NATIONALwhich do not materially affect the Employer's laborrelations policies. In addition, the governmentallyprescribed guidelines as to personnel policies setforth in those contracts neither dictate nor otherwiseinterfere with the Employer's authority regarding theterms and conditions of employment applicable tothe Employer's operations, but exist for the purposeof setting limits to the amount for which the Stateand the two county boards will agree to be responsi-ble to the Employer in the funding of its operations.In these circumstances, we find that the Employerretains sufficient independent discretion in determin-ing labor relations policies applicable to its employ-ees at the facilities herein to enable it to bargain ef-fectively concerning the terms and conditions ofemployment of those employees.7We therefore con-clude that the Employer is not a joint employer withthe county or the State and, accordingly, does notshare the exemption of those governmental bodiesfrom the jurisdiction of the Act.The Employer also contends that it is exempt fromour jurisdiction as a political subsivision of the Stateof Ohio. We disagree.The Supreme Court has held that employers areexempt political subdivisions under Section 2(2) ofthe Act if they are either (I) created directly by theState, so as to constitute departments or administra-tive arms of the government, or (2) administered byindividuals who are responsible to public officials orto the general electorate.8As noted, supra, the Employer's operation wasfounded in 1963 by a group of parents to provide daycare and residential services for the mentally retard-ed of the community, with the establishment of theWest Fork home. Public funding of that operationdid not become available until 1973-75, when theState first provided funds for it under the State Com-prehensive Mental Health and Mental RetardationPlan. As for the St. James home, we have noted thatit was started with Federal funding. Furthermore, theday-to-day operations of both homes are adminis-tered by a 15-member board of trustees and an exec-utive director. None of the present state or countyfunding agencies has any authority as to the selectionor composition of the Board of trustees. In addition,the Employer's executive director, Joseph K. Grif-fith, was hired by and is responsible to theEmployer's board of trustees. While his appointmentas executive director was reported to and approvedby the State and Boards 648 and 169, it does not7See, generally, Catholic Bishop of Chicago. A Corporation Sole, Depart-menrt of Federal Programs, 235 NLRB 776 (1978).N.L.R.B v. The Natural Gas Utilivy District of Hawkins Countiv, 402 US.600 (1971).L LABOR RELATIONS BOARDappear from the record that such approval consti-tutes more than a ministerial act.In these circumstances we find that the Employer'soperations were neither created directly by the Statenor administered by individuals responsible to publicofficials or the general electorate.9Accordingly, weconclude that the Employer does not constitute anexempt political subdivision of the State of Ohio un-der Sec. 2(2) of the Act.The Employer finally contends that the Boardshould decline jurisdiction on the ground that its op-erations do not have a substantial impact on com-merce.The record discloses the following financial datawith respect to the Employer's operations. For fiscalyear 1975-76, the Employer's gross revenues approx-imated $685,981. For fiscal year 1976-77, the Em-ployer had gross revenues of $738,000. Of the Em-ployer's gross income, 95 percent is derived frommoneys received from the Ohio Division of MentalHealth and the county of Hamilton, State of Ohio.Approximately 5 percent of the Employer's revenuesare derived from private, civic, and charitable organi-zations and donations.The parties stipulated that during the past calen-dar year, a representative period, the Employer pur-chased goods and supplies valued in excess of$10,000 from suppliers located within the State ofOhio, which, in turn, purchased those goods and sup-plies from firms located outside the State of Ohio. Inaddition, the Employer annually purchases goodsvalued at approximately $1,000 from firms locatedoutside the State of Ohio.The Board has determined that institutions provid-ing care for the mentally retarded, such as the type ofoperation maintained by the Employer herein, fallwithin the definition of a health care institution with-in the meaning of Section 2(14) of the Act.'°Inas-much as the Employer's gross annual income clearlyexceeds the $250,000 jurisdictional standard whichthe Baord has established for the type of health careinstitution involved in the present case, we find thatthe impact of the Employer's operations on com-merce is sufficient to warrant assertion of jurisdictionherein and that it will effectuate the purposes of theAct to do so."9Association for the Developmentally Disabled, 231 NLRB 784 (1977).which involves services similarly provided under the State of Ohio's mei.talhealth and retardation program and pursuant to contracts with the countyof Franklin, Ohio, is distinguishable In that case, the facts established thatthe employer's operations were first authorized and established by the coun-ty and, further, that the county hired the employer's executive director andplaced him on the county payroll. Accordingly. the Board there concludedthat the employer was exempt from Board jurisdiction under Sec. 2(2) of theAct.0 See Beverhl Farm Foundation, Incorporated, 218 NLRB 1275 ( 1975).1 Our dissenting colleague argues that the Board is precluded from as-serting jurisdiction in the present case since the Employer operates as anadjunct to the Ohio public school system. In support thereof, she urges that RESIDENT HOME FOR THE MENTALLY RETARDED2. The parties stipulated, and we agree, that thePetitioner is a labor organization within the meaningof Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. Petitioner seeks to represent a unit limited to allprofessional and nonprofessional employees em-ployed by the Employer at its West Fork facility.However, at the close of the hearing, it took the posi-tion that it would proceed to an election in any unitfound appropriate by the Board. The Employer con-tends that, in the event the Board asserts jurisdiction,the appropriate unit should include both the WestFork and St. James facilities.The Employer employs approximately 70 em-ployees at its West Fork home and employs an addi-tional 4-5 employees at its St. James home. The facil-ities are located 10 miles apart and are subject to thesame state and county regulations. Management ofthe two locations is centralized and common. In addi-tion, both St. James and West Fork employees havecommon job classifications and enjoy common holi-days, vacation, insurance, and other benefits. Sometransfer of employees occurs between the two facil-ities, and one of the Employer's employees currentlyworks at both locations.In light of the centralized management, commonlabor relations policies, close geographic proximity,and interchange of employees between theEmployer's two facilities, we find that a unit limitedto the Employer's West Fork facility is not appropri-ate for the purposes of collective bargaining, Accord-ingly, we shall direct an election in a unit which in-cludes employees employed at both the West Forkand St. James facilities.Remaining for consideration are certain questionsregarding the unit placement, professional status,and eligibility of various employees employed by theEmployer at both its West Fork and St. James facil-ities.2the Employer's operations do not fall within the definition of a health careinstitution on the grounds that its institutions are educational in nature andare therefore distinguishable from those institutions providing services tothe mentally retarded over which the Board has asserted jurisdiction ashealth care institutions. Beverly Farm Foundation, supra. Lutheran Associa.lion for Retarded Children, A California Non Profit Corporation d b a Homeof Guiding Hands, 218 NLRB 1278 (1975). Contrary to her assertions. theEmployer's operations cover a broad range of services, including residentialcare, social skills, and behavior modification. In these circumstances. wefind no significant distinction between the Employer's facilities and thoseproviding residential care and training to mentally retarded children whichthe Board has found to constitute health care institutions under the Act.Accordingly, we do not agree with the attempt to characterize the Employeras an adjunct to the public school system.2The parties agree that employees in the following classifications areproperly included in any unit which may be found appropriate: communityThe Employer employs one bookkeeper, one ac-counts clerk, and two secretarial service employees atits West Fork facility. Petitioner contends that all ofthe above are properly included in the appropriateunit, while the Employer contends that they shouldbe excluded.The bookkeeper, Claire Livingston, works underthe general supervision of Executive Director Grif-fith. She is responsible for maintaining all financialrecords utilized by the Employer and is required tokeep Griffith informed as to the Employer's encum-brances, commitments, cash flow, receivables, andpayrolls. The accounts clerk, Pat Coyle. is employedas a secretary to the executive director. Her primaryduties include typing and handling of correspon-dence. She has access to all Griffith's personal files.Inasmuch as Livingston and Coyle carry out officeand business functions of the Employer's primaryadministrator and have little contact with employeesin the unit, we find that these employees are businessoffice clericals who do not share a community of in-terests with other unit employees. Accordingly, weshall exclude them from the unit."As for the two secretarial service employees, one,Chris Reuter, is a switchboard operator-receptionistwho also performs secretarial duties for the referraland counseling staff, and the other, Linda Elliott, is asecretary for the Employer's program director andteachers. Reuter's office is located in a buildingwhich contains the offices of the liaison educator,referral counselors, and family counselor. Elliott islocated in a separate building which houses class-rooms, cafeteria, gymnasium, and the office of theprogram director. In performing their duties, both ofthem work closely with unit employees.On the basis of the foregoing, we find that Reuterand Elliott perform duties which are directly relatedto those of unit employees and, in addition, have reg-ular contact with unit employees. In these circum-stances, we find that they are analogous to plant cler-ical employees whose interests are closely alignedwith those of other unit employees. Accordingly, weshall include them in the unit.The Employer also employs a registered nurse atits West Fork facility. Petitioner contends that she isproperly included in the appropriate unit. The Em-resources coordinator, speech pathologist, teachers, teachers aides and assis-tants. family counselors, referral counselors. maintenance and repair em-ployees, part-time cook, housekeepers, custodians, laundry workers. anddrivers.The parties further agree that employees in the following classificationsare professional employees: registered nurses (RNs). referral counselors,and family counselors. The parties stipulated that the Employer's executivedirector, program director, and plan; manager are supervisors within themeaning of the Act.~ See Shattrruck Shool 189 NLRB 886 (1971)14 See Healthco, Inc --Healthco Medical Supplies. 223 NLRB 835 1977).7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer took no position regarding her unit placement.Both parties agree, however, that the nurse is a pro-fessional employee. In any event, her hours are from8 to 4 on a 5-day basis, Monday through Friday. Herjob duties include administering first aid and medica-tions and treatments ordered for children by physi-cians. The Employer has no infirmary facilities, andchildren who require bed care are returned to theirfamilies or taken to local hospitals.Inasmuch as the Employer's registered nurse per-forms duties which are related to those of the overallunit, and inasmuch as there is no indication that herfunctions as a professional employee place her in aunique position vis-a-vis other of the Employer's pro-fessional employees, and since no union seeks to rep-resent her on any other basis, we find that theEmployer's RN shares an overall community of in-terest with unit employees. Accordingly, we shall in-clude her in the unit.Disputed Supervisory PersonnelThe parties disagree as to the eligibility of the fol-lowing individuals: group home housemother, MaryCampbell, employed at the St. James facility, andfull-time cook, Elsie Minter, and liaison educator,Essie Peterson, both employed at the West Fork fa-cility. The Employer would exclude all of the aboveindividuals from the appropriate unit as supervisors.Petitioner contends that the record is insufficient asto the supervisory status of the full-time cook andhas not asserted a position with regard to the remain-ing two individuals.As the St. James housemother, Campbell is re-sponsible for overseeing all services provided at thatfacility. She has the authority to grant employeestime off and to control and adjust employees' work-loads. In addition, in light of the unique need forharmony among employees present at that facility,her recommendations as to disciplinary actions to beadministered to employees is uniformly adopted bythe Employer's program director. In light of her au-thority to grant time off, to responsibly direct em-ployees in the performance of their duties, and toeffectively recommend disciplinary action, we findthat Campbell is a supervisor within the meaning ofthe Act, and we shall exclude her from the unitherein found appropriate.Peterson, as liaison educator, is responsible forcoordinating services provided by the teaching andreferral staffs and for developing programs for chil-dren admitted to the Employer's facilities. She alsocoordinates services provided by the Employer withthose of outside agencies, including hospitals anddiagnostic clinics. There is no evidence that she hasthe authority to hire, transfer, suspend, promote, orgrant employees time off. While she has authority torecommend disciplinary action, disciplinary action isimplemented by the program director only followingan independent investigation.Based on the foregoing, we find that Peterson isnot a supervisor within the meaning of the Act, andwe shall, accordingly, include her in the unit hereinfound appropriate.Minter, the full-time cook, does not currently exer-cise supervisory authority. The Employer contends,however, that she will be granted such authority inthe immediate future. Inasmuch as the record is in-sufficient to enable us to make a determination as tothe status of Minter, we shall permit her to vote sub-ject to challenge in the election directed herein.Employer's Laid-Off EmployeesThe Employer contends that, should the Board di-rect an election, employees Debbie Tripp, Joy Lynch,Mary Lynn Crawford, Phyllis Tresca, and CarolSmith are ineligible to vote on the ground that eachhas been permanently laid off. Petitioner has takenno position with regard to the voting eligibility ofthese employees.On March 2, 1976, the Employer informed all ofthe above-named employees that they were perma-nently laid off for financial reasons. The record fur-ther indicates that the positions held by these em-ployees were eliminated from the Employer's budgetfor the 1976-77 fiscal year. In these circumstances,we find that employees Tripp, Lynch, Crawford,Tresca, and Smith were laid off on March 2, 1976,without reasonable expectation of reemployment inthe foreseeable future. Accordingly, we find thatthese employees are not eligible to vote in the repre-sentation election directed herein.5Disputed Professional EmployeesPetitioner contends that employees employed asteachers and those employed in the positions of com-munity resources coordinator and speech pathologistare professional employees under Section 2(12) of theAct.'6The Employer has not taken a position withSee, generally, Rembrandt Lamp Corporation, 128 NLRB 905. 908(1960).16Sec. 2(12)(a) of the Act defines a professional employee as one whosework is predominantly intellectual and vaned, involves the exercise of dis-cretion and judgment, cannot be standardized in the output produced or theresult accomplished. and requires knowledge of an advanced type in a fieldof science or learning customarily acquired by a prolonged course of spe-cialized intellectual instruction and study in an institution of higher learningor a hospital.8 RESIDENT HOME FOR THE MENTALLY RETARDEDregard to the professional status of these employees."Neither party has taken a position regarding the pro-fessional status of the liaison educator.The teachers are responsible for applying pro-grams developed for individual children in the class-room setting, interpreting and modifying those pro-grams as the situation requires, and directing thework of teachers aides and assistants and volunteerworkers in the implementation of those programs.All teachers are required to possess a Bachelor ofArts degree in special education and to receive certi-fication from the State of Ohio.As noted previously, the liaison educator, Pe-terson, is responsible for coordinating services pro-vided by the teaching and referral staffs in the devel-opment of programs for individual children and, inaddition, coordinates services offered within theEmployer's facility with those of outside agencies.The liaison educator is required to have a B.A. inspecial education with a concentration in mental re-tardation, to be certified by the State of Ohio, and tohave had 3 years of experience with a program simi-lar to the Employer's.The speech pathologist works with children withrespect to speech and hearing problems. She is re-quired to have an undergraduate degree in speechand hearing. In addition, she is required to consultwith outside agencies to arrange needed services forindividual children where such services are not pro-vided by the Employer.On the basis of the foregoing duties and qualifica-tions, we find that the work performed by the teach-ers, liaison educator, and speech pathologist requireknowledge of an advanced type acquired by a pro-longed course of specialized instruction. Accord-ingly, we conclude that employees in these classifica-tions are professional employees within the meaningof the Act.The community resources coordinator petformspublic relations work on behalf of the Employer withthe surrounding community. No specific educationalbackground is required for this position. Inasmuch asthere is no indication that the duties of this positioninvolve the intellectual aspects and discretion orjudgment which characterize professional duties, wefind that the community resources coordinator is nota professional employee within the meaning of theAct.Based upon the above findings and the record as awhole, we find the following unit may be appropriatefor the purpose of collective bargaining within themeaning of Section 9(b) of the Act:17 Although at the hearing the Employer indicated that i. tended to regardteachers as professional employees, it has not asserted any position in itsbrief.All teachers, teachers aides, teachers assistants,family counselors, referral counselors, liaisoneducator, speech pathologist, registered nurse,secretarial service employees, community re-sources coordinator, cooks, maintenance and re-pair employees, housekeepers, custodians, laun-dry workers, and drivers employed at theEmployer's West Fork and St. James facilities,excluding the bookkeeper and accounts clerkand all guards and supervisors as defined in theAct.The unit set forth above includes professional andnonprofessional employees. The Board, however, isprohibited by Section 9(b)(l) of the Act from includ-ing professional employees in a unit with employeeswho are not professionals unless a majority of theprofessional employees vote for inclusion in such aunit. Accordingly, to ascertain the desires of the pro-fessional employees as to inclusion in a unit withnonprofessional employees, we shall direct separateelections in the following voting groups:Voting group A: All teachers aides, teachers as-sistants, secretarial service employees, commu-nity resources coordinator, cooks, maintenanceand repair employees, housekeepers, custodians,laundry workers, and drivers, but excludingemployer's bookkeeper and accounts clerk andall guards and supervisors as defined in the Act.Voting group B: All teachers, family counselors,referral counselors, speech pathologist, regis-tered nurse, and liaison educator, but excludingall other employees, guards, and supervisors asdefined in the Act.The employees in the nonprofessional votinggroup, A, will be polled to determine whether or notthey desire to be represented for collective-bargain-ing purposes by National Union of Hospital &Health Care Employees, 1199H, RWDSU, AFL-CIO.The employees in voting group B will be asked twoquestions on their ballot:(I) Do you wish to be included with nonpro-fessional employees in a single unit for purposesof collective bargaining?(2) Do you wish to be represented for pur-poses of collective bargaining by NationalUnion of Hospital & Health Care Employees,1199H, RWDSU, AFL-CIO?If a majority of the professional employees in votinggroup B vote "yes" to the first question, indicatingtheir wish to be included in a unit with nonprofes-sional emplo)ees, they will be so included, and thatunit, as described above, will be the appropriate unit9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor bargaining purposes. Their votes on the secondquestion will then be counted together with the votesof the nonprofessional employees to decide whether(or not) the Union has been selected to represent thecombined bargaining unit. If, on the other hand, amajority of the professional employees does not votefor inclusion, they will not be included with the non-professional employees. Their votes on the secondquestion will be counted to decide whether or notthey wish to be represented by the Union in a sepa-rate professional unit. In the event that the profes-sionals vote for separate representation, the appro-priate units will be described in the voting groupsabove. If a majority in either the professional unitalone, the nonprofessional unit alone, or the com-bined unit vote for the Union, the Regional Directorwill issue an appropriate Certification of Representa-tive for such unit or units.[Direction of Election omitted from publication.] 18MEMBER MURPHY dissenting:The majority has decided to assert jurisdictionover the Employer's operation of state- and county-funded homes for the mentally retarded. They con-clude that the Employer does not share the exemp-tion of those governmental bodies from the jurisdic-tion of the Act and, further, that it meets thejurisdictional standard applicable to health care insti-tutions. Contrary to our colleagues, I find that theEmployer's operations function as an adjunct to theOhio public school system in providing educationalopportunities to handicapped children who are resi-dents of the State of Ohio. Accordingly, I would de-cline to assert jurisdiction over the Employer andwould dismiss the instant petition.The Employer is a nonprofit Ohio corporationwhich provides educational, residential, and trainingservices to the mentally retarded at two locations inHamilton County, Ohio.Under applicable provisions of the Ohio RevisedCode, the State of Ohio has created a division ofmental retardation and developmental disabilitiesand has charged it with the duty to establish andoversee services for the mentally retarded, includingpublic education, prevention, diagnosis, treatment.training, and care. Specifically, the statutory schemeprovides for the establishment of training and resi-dential centers at the county level for the training ofmentally retarded children who have been adjudgedby the proper authorities to be ineligible for enroll-ment in the public school system. The purpose be-hind this scheme is to enable such children to reachtheir full educational and developmental potentialand to become integrated into the structure of soci-18 [Ercelsior footnote omitted from publicatlon ]ety to the extent that they may be fitted therefor. Inaddition, county boards of mental retardation which,during the normal school year, have administeredand supervised training centers for the mentally re-tarded may seek reimbursement for the costs of suchtraining from the board of education for the schooldistrict in that county. In the instant case, the recordreveals that the Employer receives funds whichwould otherwise be allocated to the Hamilton Coun-ty public school system through its contracts with the169 Board.Pursuant to the above statutory scheme, theEmployer's West Fork facility provides training ser-vices to approximately 72 mentally retarded childrenwho range in age from 3 to 12 years. Of these chil-dren, 34 reside at the home 5 days a week, duringwhich they receive intensive individualized training.Almost all of them return home on weekends. Thesechildren usually participate in the program for Iyear, after which it is anticipated that they will returnto their family residence on a permanent basis andwill receive educational placement elsewhere in thecommunity.The Employer also operates a 7-day program atthe West Fork home for approximately 14 childrenwho, although institutionalized, have the potentialfor community living. Children in this program re-ceive intensive training during the day and reside athome on a 7-day basis. They normally participate inthe program for 2 years. after which placement forthem in a group or foster home is sought.Finally, the Employer provides developmentaltraining for 24 children who do not reside at theWest Fork home but attend classes offered at thehome on a daily basis. The Employer provides trans-portation to and from the home.The Employer's St. James home is a residential fa-cility for six developmentally disabled children whoreside at the home 365 days a year. The primaryfunction of this home is to provide children with aplanned long-term home, to insure the developmentof skills necessary for community living, and to un-dergo normal development experiences of children ina family living situation with surrogate parents andsiblings.The Employer's facilities are regulated by threegovernmental agencies: (I) the Division of MentalRetardation and Development Disabilities, Ohio De-partment of Mental Health and Mental Retardationand its District I (the State); (2) the Hamilton Coun-ty Community Mental Health and RetardationBoard (the 648 Board); and (3) the Hamilton CountyBoard of Mental Retardation (the 169 Board). In ad-dition, 95 percent of Employer's income is derivedfrom funds allocated by the above agencies under10 RESIDENT HOME FOR THE MENTALLY RETARDEDpurchase-of-service contracts entered into with theEmployer. Regulations issued by those agencies, andincorporated by reference into the purchase of ser-vice contracts, set forth guidelines as to employeeclassifications, qualifications required for such classi-fications, staffing levels, working hours, salary levels,and fringe benefits. In addition, the state and countyagencies involved require compliance with minimumstandards as to sanitation, safety, and space.Admission to the Employer's facilities is subject toprior approval by the State. All children admitted areOhio residents and, in addition, it appears that most,if not all, are residents of Hamilton County. The Em-ployer is prohibited from charging tuition directly toparents. Families of children brought into the homesare charged by the State of Ohio a maximim of $4per day, on a sliding scale, for the Employer's ser-vices to the child.Compliance with state and county regulations isachieved by virtue of audits, annual licensing, stateinspections, and both announced and unannouncedvisits of the 648 and 169 Boards. In addition, reim-bursement for the Employer's expenses is made on aperiodic basis and must be preceded by vouchers.Noncompliance with applicable state and countyregulations can result in cancellation of theEmployer's contract for funding. In the event thatthe Employer ceased to operate as a private facility,the Employer's executive director, Joseph Griffith,testified that the appropriate state and county agen-cies would continue to operate the Employer's homesas state facilities.In view of the foregoing, it is clear that the State ofOhio, by virtue of an extensive legislative scheme,has undertaken an obligation to provide educationalopportunities to mentally retarded children and haschosen to meet its statutory obligation by contractingout to private nonprofit agencies for the delivery ofappropriate and specialized educational servic.s. Thelegislative scheme further provides that such nonpro-fit agencies shall be regulated at both the state andcounty levels and funded with moneys appropriatedfrom local county boards of education and such ad-ditional funds as the State and county deem neces-sary to accomplish the State's responsibility to pro-vide education to the handicapped and to implementspecialized educational programs.It is further clear that the Employer's facilities areoperated pursuant to the above legislative schemeand that the major thrust of the Employer's opera-tions are educational in nature. Thus, the primaryemphasis of each of the Employer's programs is toprovide formal educational training through regularclassroom instruction and informal training through-out the remainder of the day encompassing behaviorcontrol, self-help skills, and increased physical coor-dination.In addition, while many of the children reside atthe Employer's facilities, it is clear that theEmployer's operations are not primarily custodial innature. Thus, nearly 50 percent of the children ad-mitted to the Employer's West Fork home reside atthe home only during the course of the normalschool week. An additional 33 percent do not resideat the home at all but are bused in daily for the solepurpose of attending classes. Further, the averagestay of an individual child is anticipated to extendfrom only I to 2 years, and the child is thereafterplaced in a more complex educational and/or socialenvironment elsewhere in the community.The special nexus between the Employer's facil-ities and the State's statutory obligation to provideeducation to the mentally retarded is further evi-denced by the substantial state and county regulationand nearly total funding of the Employer's opera-tions, the State's exclusive control over the childrento be admitted to the Employer's programs, and itsrequirement that only those children excluded fromthe public school system are eligible for admission.In these circumstances I find that the Employer, inproviding educational opportunities for the mentallyretarded pursuant to contracts with, and under sub-stantiai regulation by, the State of Ohio and countyof Hamilton, is performing a delegated functionwhich is the acknowledged responsibility of the Stateof Ohio. I further note that, in providing services tothe retarded in the circumstances here presented, theState is arguably fulfilling a constitutional duty.Thus, the Supreme Court has indicated that althougha State is not constitutionally obligated to establishand maintain a public school system, where the Statehas undertaken to do so, educational opportunity is aproperty right protected by the due process andequal protection clauses of the 14th amendment,which must be made available to all on equal terms.'9In addition. several district courts, in considering theapplication of the 14th amendment to the area ofeducation of the handicapped, have indicated thatwhere a State has undertaken to maintain a publicschool system it is constitutionally required to pro-vide educational opportunities to the handicappedcommensurate with the capabilities of the child.2Accordingly, since the State has chosen to meet itsobligation to provide appropriate education to the' See Goss \. Lope:. 419 LI S 565. 573 574 11975). BroIw v Board o4Educatirl,, ofj Tpeka, 347 : S 483. 493 1954), t %ilB BL .Bard , 'i t d.d lin a ! Pn rl tlo ( ,olIumbt. 148 F Supp 8( 6,874 876 (D ( D .1972 See a .so P,'nn [a 4, ,,i tto l4 ,, a t-, Retarded( hbldren , (',,,ni, a th ,! P ,,n ia, ar t143 4 i Supp 279. 2'6 'I'a(D)(' F 1) Pa. 19721I I DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandicapped through the Employer herein, I findthat the Employer functions as an adjunct to thepublic school system.2'In so doing, I reject my colleagues' findings thatthe Employer's operations fall within the definitionof "health care institution" as defined in Section2(14) of the Act. Thus, contrary to those institutionsproviding care for the mentally retarded over whichthe Board has asserted jurisdiction as health care in-stitutions, the Employer's operations herein are notprimarily custodial in nature. Rather, the Employer'sprimary aim is to educate and train the children ad-mitted to its facilities so as to enable the great per-centage to return to a more complex educational andsocial environment within a period of I to 2 years. Inthese circumstances, I find that the Employer's facil-21 Mitchell School. Incorporared, and Main Line Day School, Incorporated.224 NLRB 1017, 1018 (1976).ities are clearly distinguishable from those found bythe Board to constitute health care institutions as de-fined in the Act.22In sum, since I conclude that the Employer's oper-ations are not health care institutions as defined inthe Act and, further, that its operations constitute anadjunct to governmental entities specifically exclud-ed from the coverage of the Act, I dissent from themajority's decisicn to assert jurisdiction and woulddismiss the petition herein in its entirety.22 Cf Lutheran Association for Retarded Children, A California Non-ProfitCorporation d/b/a Home of Guiding Hands. 218 NLRB 1278 (1975). BeverlyFarm Foundation, Inc., 218 NLRB 1275 (1975). Since I would not, in anyevent, find that institutions providing specialized services to the mentallyretarded constitute health care institutions within the meaning of the Act, Iwould also decline jurisdiction in the circumstances of the present case onthe grounds that the Employer is a nonprofit charitable institution whoseoperations are primarily local in nature and which do not have a substantialimpact on interstate commerce. See my dissenting opinions in Home ofGuiding Hands, supra, 218 NLRB 1280-84 (1975), and Beverly Farm Founda-tion, Inc., supra, 218 NLRB at 1277 (1975). See also Ming Quong Children'sCenter, 210 NLRB 899 (1974).12